DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 12/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-6, 9, 10, 12, 14, 15 and 17-19 have been amended.  Claims 2 and 13 have been cancelled.  Claims 21 and 22 are newly added.  Accordingly, claims 1, 3-12 and 14-22 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claims 12-16 under 35 USC 112(a) moot.  Specifically, the claims have been amended to require the polymer coating to comprise a polymer and a bioceramic material.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claims 1, 11, 12 and 17 under 35 USC 112(a) moot.  Specifically, the claims have been amended to require the inner material to comprise a bioceramic material.  Thus, said rejection has been withdrawn.



	Applicant’s amendment renders the rejection of claim 19 under 35 USC 112(b) moot.  Specifically, the claim has been amended to remedy the antecedent basis issue.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection under 35 USC 102 over Johnson moot.  Specifically, Johnson does not teach the limitation “wherein the pellet is formed from a single piece of the inner material”.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Hamman in view of Hunter moot.  Specifically, the references are silent to an inner material comprising a bioceramic material.  Thus, said rejection has been withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maspero et al. (US 2006/0136071 A1, Jun. 22, 2006, hereafter as “Maspero”).
The instant invention is drawn to a pellet configured for bone augmentation and preservation, said pellet comprising: an inner material for causing bone growth in a desired area, the inner material having a mesh-like structure and comprising a bioceramic material; and a polymer coating completely surrounding and covering the inner material, wherein the pellet is formed from a single piece of the inner material and is sized to fill the dimensions of a bone extraction site as one piece.
	Maspero teaches biodegradable biocompatible implants comprising a scaffold and/or a composite matrix comprising a plurality of inorganic or synthetic granules and a synthetic polymer matrix for the use in bone defects (abstract; [0008]).  Said granules can be porous (mesh-like) and composed of bioceramics such as calcium phosphate, tricalcium phosphate, and hydroxyapatite and/or polymers such as polylactides (partially crystalline), polyglycolides (partially crystalline), polycaprolactones, and copolymers thereof ([0019] and [0020]).  Maspero also teaches that the granules are coated with a polymer ([0022]), said coating is continuous ([0024]).  Maspero teaches that the granules comprised of a bioceramic are bonded or fused together, molded into a single piece having the shape of the defect to be filled, removed from the mold and implanted into the defect as one piece (abstract; [0068] and [0077]). Maspero further 
	Thus, the teachings of Maspero render the instant claims anticipated.

Response to Arguments
Applicant's arguments, filed 12/14/2020, regarding the 102 rejection over Maspero have been fully considered but they are not persuasive. 
	Applicant argues that Maspero “fails to teach that his scaffold is formed from a single piece and sized to fill the dimensions of a bone extraction site as one piece” because Maspero teaches that the scaffold is formed from multiple individual granules fused together as one piece (Remarks, page 8).
	In response, it is respectfully submitted that the claims recite the limitation, “wherein the pellet is formed from a single piece of the inner material and is sized to fill the dimensions of a bone extraction site as one piece”.  Maspero teaches that the granules comprised of a bioceramic are bonded or fused together, molded into a single piece having the shape of the defect to be filled, removed from the mold and implanted into the defect as one piece (see, e.g., abstract; [0068] and [0077]).  Maspero’s teachings read on the limitation because Maspero teaches a molded single piece composed of a bioceramic that is sized to fill the dimensions of a defect as one piece.  The claims do not exclude particles that are fused together to form a single unit as applicant contends.  
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 9 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Maspero et al. (US 2006/0136071 A1, Jun. 22, 2006, hereafter as “Maspero”), as applied to claims 1 and 3 above.
The instant invention is described above.
Maspero teaches the elements discussed above.
Regarding instant claim 5, while Maspero teaches hydroxyapatite ([0019]), Maspero is silent to a particular embodiment comprising the particular bioceramic material, hydroxyapatite.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include hydroxyapatite as the bioceramic material with a reasonable 
Regarding instant claim 7, while Maspero teaches the partially crystalline polymers, polylactide and polyglycolide ([0019]), Maspero is silent to a particular embodiment comprising the partially crystalline polymers.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include partially crystalline polymers as the biodegradable polymer with a reasonable expectation of success because Maspero teaches said polymers are two of a finite number of possible polymer materials to select from.
Regarding instant claim 9, while Maspero teaches hydroxyapatite, polylactide, polyglycolide, copolymers thereof, and “combinations thereof” ([0019]), Maspero is silent to a particular embodiment combining the particular ingredients, hydroxyapatite and poly-lactide-co-glycolide (PLGA).  However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include hydroxyapatite and PLGA with a reasonable expectation of success because Maspero teaches each of the ingredients individually and suggests copolymers and combinations thereof within a finite number of possible materials to select from.
Regarding instant claim 10, while Maspero teaches hydroxyapatite, polycaprolactone, and “combinations thereof” ([0019]), Maspero is silent to a particular embodiment combining the particular ingredients, hydroxyapatite and polycaprolactone.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include hydroxyapatite and polycaprolactone with a reasonable expectation of success because 
Thus, the teachings of Maspero render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 12/14/2020, regarding the 103 rejection over Maspero have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments presented for the 102 rejection over Maspero (Remarks, page 9).
	It is respectfully submitted that for the same reasons as discussed above, applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 9 stand rejected and newly amended claims 12, 14, 15, 17-19 and 21 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,128,706. Although the claims at issue are not identical, the subject matter of the instant claims and the subject matter of the patented claims are significantly overlapping.
Instant claim 1 and its depending claims are drawn to a pellet configured for bone augmentation and preservation, said pellet comprising: an inner material for causing bone growth in a desired area, the inner material having a mesh-like structure and comprising a bioceramic material; and a polymer coating completely surrounding and covering the inner material, wherein the pellet is formed from a single piece of the inner material and is sized to fill the dimensions of a bone extraction site as one piece.
The patented claims are drawn to a pellet for performing bone augmentation and preservation, said pellet comprising: an inner material having a mesh-like structure and consisting of a composite material comprising a bioceramic and a bone morphogenic protein for causing new bone growth in a desired area, wherein said mesh-like structure is formed in a woven, mesh-like manner configured to allow new bone growth to grow throughout said inner material; and a polymer coating completely surrounding and covering said inner material.
The patented claims do not include the limitation “wherein the pellet is formed from a single piece of the inner material and is sized to fill the dimensions of a bone extraction site as one piece”, however said limitation does not require any specific dimensions and is asserting an intended use.  It should be noted that the instant claims are product claims and any intended use recitation does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Instant claim 12 and its depending claims are drawn to a pellet for performing bone augmentation and preservation, the pellet comprising: an inner material adapted to cause bone 
The patented claims do not explicitly combine a bioceramic material in the polymer coating.
However, patented claim 9 further recites, “wherein said polymer coating is a composite coating”.  At col. 4, lines 58-63, a composite coating is described as “comprising a combination of any known bioceramic materials, composite hydrogels, and polymers”. Thus, the “composite coating” encompasses the instantly claimed limitation, “the polymer coating comprises a polymer and a bioceramic material”.
Instant claim 17 and its depending claims are drawn to a pellet adapted to preserve and augment bone, the pellet comprising: an inner material adapted to cause bone growth in a desired area, the inner material having a mesh-like structure and comprising a bioceramic material; and a polymer coating completely surrounding and covering the inner material, wherein the polymer coating comprises a bioceramic material, a hydrogel, and a polymer.
The patented claims do not explicitly combine a bioceramic material and hydrogel in the polymer coating.
However, patented claim 9 further recites, “wherein said polymer coating is a composite coating”.  At col. 4, lines 58-63, a composite coating is described as “comprising a combination of any known bioceramic materials, composite hydrogels, and polymers”. Thus, the “composite coating” encompasses the instantly claimed limitation, “the polymer coating comprises a bioceramic material, a hydrogel, and a polymer”.

It is noted that the examiner has relied upon the specification to delineate the scope of the invention embraced by the patent, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.

	
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant requests the rejection to be reconsidered in light of the amendments and, if maintained, to hold the rejection is abeyance until the claims stand allowed.
In response, the examiner acknowledges applicant’s requests.  It is respectfully submitted that the rejection has been reconsidered and modified, as appropriate, in light of the claim amendments.  However, the rejection is still appropriate and is maintained at this time.

Claims 1, 3, 9 and 10 stand rejected and newly amended claims 12, 14, 15, 17-19 and 21 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 9,814,544. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the patented claims are significantly overlapping.
Instant claim 1 and its depending claims are drawn to a pellet configured for bone augmentation and preservation, said pellet comprising: an inner material for causing bone growth in a desired area, the inner material having a mesh-like structure and comprising a bioceramic 
The patented claims are drawn to a pellet for performing bone augmentation and preservation, said pellet comprising: an inner material for causing bone growth in a desired area, said inner material having a mesh-like structure comprising a bioceramic material and a biodegradable polymer; and a polymer coating completely surrounding and covering said inner material.
The patented claims do not include the limitation “wherein the pellet is formed from a single piece of the inner material and is sized to fill the dimensions of a bone extraction site as one piece”, however said limitation does not require any specific dimensions and is asserting an intended use.  It should be noted that the instant claims are product claims and any intended use recitation does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
Instant claim 12 and its depending claims are drawn to a pellet for performing bone augmentation and preservation, the pellet comprising: an inner material adapted to cause bone growth in a desired area, the inner material having a mesh-like structure and comprising a bioceramic material; and a polymer coating completely surrounding and covering the inner material, wherein the polymer coating comprises a polymer and a bioceramic material. 
The patented claims do not explicitly combine a bioceramic material in the polymer coating.

Instant claim 17 and its depending claims are drawn to a pellet adapted to preserve and augment bone, the pellet comprising: an inner material adapted to cause bone growth in a desired area, the inner material having a mesh-like structure and comprising a bioceramic material; and a polymer coating completely surrounding and covering the inner material, wherein the polymer coating comprises a bioceramic material, a hydrogel, and a polymer.
The patented claims do not explicitly combine a bioceramic material and hydrogel in the polymer coating.
However, patented claim 10 further recites, “wherein said polymer coating is a composite coating”.  At col. 5, lines 1-6, a composite coating is described as “comprising a combination of any known bioceramic materials, composite hydrogels, and polymers”. Thus, the “composite coating” encompasses the instantly claimed limitation, “the polymer coating comprises a bioceramic material, a hydrogel, and a polymer”.
The subject matter of the patented claims significantly overlaps with the subject matter of the instant claims.  Thus, the instant claims and the patented claims are not patentably distinct. 
It is noted that the examiner has relied upon the specification to delineate the scope of the invention embraced by the patent, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant requests the rejection to be reconsidered in light of the amendments and, if maintained, to hold the rejection is abeyance until the claims stand allowed.
In response, the examiner acknowledges applicant’s requests.  It is respectfully submitted that the rejection has been reconsidered and modified, as appropriate, in light of the claim amendments.  However, the rejection is still appropriate and is maintained at this time.

New Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
There is no explicit or implicit teaching in the specification for “wherein the pellet is formed from a single piece of the inner material”; the subject matter was not properly described as filed. It is noted that the examiner has reviewed the disclosure including [0007], [0016]-[0018], [0020], [0023] and [0027] which were cited as support for the amendments in Remarks at page 5. Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire 
This is a new matter rejection. Correction is respectfully requested.

Allowable Subject Matter
Claims 16, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
All claims have been rejected or objected to; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617